         Case 2:17-cv-04540-WB Document 266 Filed 02/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF                                             CIVIL ACTION
 PENNSYLVANIA AND STATE OF NEW
 JERSEY,

                        Plaintiffs,
                                                             NO. 17-4540
                v.

 DONALD J. TRUMP, PRESIDENT OF
 THE UNITED STATES, ALEX M. AZAR
 II, UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,
 STEVEN T. MNUCHIN, UNITED
 STATES DEPARTMENT OF THE
 TREASURY, PATRICK PIZZELLA, THE
 UNITED STATES DEPARTMENT OF
 LABOR, AND THE UNITED STATES OF
 AMERICA,


                        Defendants,

 LITTLE SISTERS OF THE POOR
 SAINTS PETER AND PAUL HOME,

                        Defendant-Intervenor.


                                           ORDER

       AND NOW, this 8th day of February 2021 , it is hereby ORDERED that the application

of Marie Soueid, Esquire, to practice in this court pursuant to Local Rule of Civil Procedure

83.5.2(b) is GRANTED.

                                                     BY THE COURT:


                                                     /s/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
Case 2:17-cv-04540-WB Document 266 Filed 02/08/21 Page 2 of 2




                              2
